Per Curiam:
The defendants in this case have been convicted of the crime of receiving stolen goods, under an indictment which charges the property to have been the goods and chattels of the Bush Company, Limited. The judgment could be affirmed but for the fact that in our opinion there is a failure in the proof given to identify the property received with the -property alleged to nave been stolen. The property was twenty bags of green coffee, and there is evidence indicating that between the night of the 12th of March, 1902, and the morning following twenty bags were taken from a lighter belonging to the company and then located at the foot of Joralemon street. The coffee received by the defendants was taken from the dock at the foot of Twenty-fourth and Twenty-fifth streets. Beyond the fact that it consisted of twenty “regular ordinary coffee bags,” there is no evidence in the case tending in any way to indicate that the coffee so taken from the foot of Twenty^ fourth and Twenty-fifth streets was the same coffee as that stolen from the Bush Company. There is evidence that the bags taken and received bore marks and writing. There is no evidence as to what the marks and writing were, and no evidence that the coffee on the lighter bore marks and writing. Under the circumstances, we think that the defendants are entitled to a reversal of the conviction. All concurred.